Citation Nr: 0323276	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  96-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus, claimed to be associated with the service-connected 
right knee and left ankle disabilities.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for residuals of a 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to October 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

In a February 1994 rating decision, the RO denied entitlement 
to service connection for a back disability and service 
connection for a left ankle disability.  In addition, by the 
same rating decision, the RO established entitlement to 
service connection a right knee disability and a left ankle 
disability, both of which were assigned 10 percent ratings.  
In a February 1994 statement, the veteran requested the Board 
to "reconsider" his claims for entitlement to service 
connection for a back disability and for a left knee 
disability.  The RO construed this statement to be a request 
for a reopened claim as indicated by its September 1994 
letter.  However, inasmuch as the veteran indicated 
disagreement with a rating decision within one year, or in 
this instance, within a month following notification of a 
denial of benefits, this February 1994 statement satisfies 
the requirements for a notice of disagreement.  
38 C.F.R. §§ 20.201, 20.302 (2002).  Incidentally, the Board 
notes that the veteran did not express disagreement to the 
initial ratings for the service-connected right knee and left 
ankle disabilities.  

In May 1995, the RO denied entitlement to increased ratings 
for right knee and left ankle disabilities, and notified the 
veteran of that determination by correspondence dated later 
that month.  The veteran in a November 1995 statement 
indicated that he did not agree with the May 1995 decision.  
Thus, he is not appealing from the initial rating, and the 
holding of Fenderson v West, 12 Vet. App. 119 (1999) does not 
apply in this case.  The RO issued a statement of the case 
(SOC) in May 1996; however, this document only addressed the 
evaluation of the right knee disability.  

Parenthetically, the veteran's claim for service connection 
for a right hand disability was denied in a December 1996 
rating decision.  The veteran was notified of that 
determination by correspondence dated later that month.  
However, the veteran did not initiate a timely appeal from 
that decision.  

The RO issued decisions in January 1997 and November 1999 
that reflected the issues of new and material evidence to 
reopen claims of entitlement to service connection for back 
and left knee disabilities, respectively.  However, as the 
Board notes in its discussion above, the February 1994 
statement served as a notice of disagreement to the original 
denial of benefits.  The Board construes these issues on 
appeal to be on the merits.  

The veteran stated in his December 1999 statement that he 
wished to pursue appeals with respect to the following 
issues:  service connection for a low back disability, and 
increased ratings for right knee and left ankle disabilities.  
However, there is no mention of the claim of entitlement to 
service connection for a left knee disability previously 
denied in February 1994.  This remains as a dangling issue, 
inasmuch as the veteran has never been afforded a statement 
of the case on that issue.  As noted above, the RO attempted 
to address the matter from the perspective of new and 
material evidence.  However, for the above-stated reasons, 
that action was not appropriate.  The RO is requested to 
issue a statement of the case on the issue of entitlement to 
service connection for a left knee disability pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, the veteran's representative has requested that 
the veteran clarify his preference relative to the power of 
attorney.  The Board's attention is directed to the veteran's 
January 2002 statement indicating a change in his preference.  
This matter must be clarified in order to proceed with the 
veteran's claim.  

Finally, the veteran was afforded VA examination in July 1999 
at which time, it was determined that his existing low back 
disability was not caused by his service-connected 
disabilities in the lower extremities.  

The Board notes that service connection may be established 
for disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  The 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition.  This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  

Finally, some additional evidence was received on behalf of 
the veteran's claims in March 2003, after the case had been 
certified to the Board.  The veteran did not waive his right 
to have this evidence reviewed initially by the RO.  Thus, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  In view of 
the foregoing, this case is remanded to the RO for the 
following actions.  



In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  The veteran is requested to clarify 
which, if any service organization he 
wishes to represent him in the current 
appeal.  His attention is directed to his 
assertions made in his January 2002 
statement.  If his wishes to select 
another service organization, he is 
requested to complete another VA Form 21-
22, Appointment of Veterans Service 
Organization as Claimant's 
Representative.  If he submits such a 
form, it should be made a permanent part 
of his record.  

2.  The RO must issue an SOC reflecting 
consideration of the issue of entitlement 
to service connection for a left knee 
disability.  In addition, the veteran 
should be advised that he must provide a 
timely substantive appeal in order to 
proceed with the appellate process with 
respect to this issue, pursuant to 
38 C.F.R. §§ 20.300, 20.302 (2002).  

3.  The RO should make arrangements with 
the San Juan, Puerto Rico VA medical 
facility for the veteran's claims folder 
to be reevaluated by the same physician 
who examined him in July 1999 VA spine 
examination.  This examiner should be 
asked to provide an addendum to the July 
1999 examination report for the purpose 
of providing a opinion regarding the 
etiology of the veteran's back condition.  
The RO should direct the examiner's 
attention to the July 1999 report in 
which the examiner indicated that the 
veteran's existing back disability was 
not caused by the service-connected right 
knee or left ankle disabilities.  The 
examiner is asked to comment on whether 
any of the veteran's low back 


disability was aggravated by either of 
these service-connected disabilities.  In 
this regard, the examiner should state 
whether it is at least as likely as not 
that the veteran currently has a back 
disability that was worsened by either 
his service-connected right knee 
disability or service-connected left 
ankle disability.  The clinical bases for 
the determination should be set forth in 
detail.  

4.  The RO should review the veteran's 
claim in the light of the evidence 
received into the record since March 2003 
and all additional development.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




